Exhibit 10.20

Execution Version


AMENDMENT NO. 1 TO
GAS TRANSPORTATION AGREEMENT


This Amendment No. 1 to Gas Transportation Agreement, dated as of August 5, 2015
(this “Amendment”), is entered into by and among PennTex North Louisiana, LLC, a
Delaware company and successor in interest to PennTex North Louisiana Operating,
LLC (“Transporter”), and MRD Operating LLC, a Delaware limited liability company
(“Customer”). Transporter and Customer are each referred to herein as a “Party,”
and collectively as, the “Parties.” Defined terms used but not defined herein
have the meaning given to them in the Agreement (as defined below).
WHEREAS, the Parties entered into that certain Gas Transportation Agreement,
dated as of April 14, 2015 (the “Agreement”), to provide for the transportation
of Customer Gas on Transporter’s Transportation System; and
WHEREAS, the Parties desire to amend the Agreement in accordance with Article XV
thereof as set forth herein.
NOW THEREFORE, in consideration of the premises of this Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
1.Amendment to Article I. Article I of the Agreement is hereby amended by
amending and restating the following definition, which shall read in full as
follows:


“Gross Heating Value” shall mean the number of Btus produced by the complete
combustion in air, at constant pressure of one (1) cubic foot of Gas, at a base
temperature of sixty degrees Fahrenheit (60°F) and at a reference pressure base
equal to 14.73 psia, with air of the temperature and pressure of the Gas, after
the products of combustion are cooled to the initial temperature of the Gas, and
after the air and water formed by the combustion is condensed to the liquid
state. The gross heating value of the Gas shall be corrected for water vapor
under testing conditions to the actual water vapor content of the Gas being
delivered; provided, however, if the actual water vapor content is seven (7)
pounds per 1,000,000 standard cubic feet of Gas or less, the Gas shall be deemed
“dry” and no water vapor correction shall be made.
2.Governing Law. This Amendment shall be governed, interpreted and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions thereof.


3.Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument. Any signature delivered by a
Party by facsimile transmission or electronically shall be deemed an original
signature.


4.Integration with Agreement. This Amendment shall be and hereby is incorporated
into and forms a part of the Agreement. Except as expressly provided herein, all
terms and conditions of the Agreement shall remain in full force and effect.


[signature page follows]




--------------------------------------------------------------------------------

Exhibit 10.20

IN WITNESS WHEREOF, each of the Parties has duly executed this Amendment as of
the date first written above.
MRD Operating LLC


By:    Memorial Resource Development Corp.,
its sole member
    




By:     /s/ Kyle N. Roane
Name:     Kyle N. Roane
Title:     Senior Vice President




PennTex North Louisiana, LLC






By:     /s/ Robert O. Bond
Name:     Robert O. Bond
Title:     Chief Operating Officer



                






2




Execution Version






[Signature Page to Amendment No. 1 to Gas Transportation Agreement]






2




Execution Version






[Signature Page to Amendment No. 1 to Gas Transportation Agreement]

